 224DECISIONSOF NATIONALLABOR RELATIONS BOARDSolmica,Inc. and Teamsters,Local Union No. 688,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica and Employees of the Office.Case 14-CA-6646September22, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY AND PENELLOOn June 15, 1972, Administrative Law Judge ISamuelM. Singer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and brief sand has decided to affirm the rulings, findings,' andconclusions 3 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Solmica, Inc., St. Louis, Mis-souri, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.1The title of "Trial Examiner"was changedto "Administrative LawJudge"effectiveAugust 19, 1972.2 TheRespondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions were incorrect.StandardDry WallProducts, Inc, 91 NLRB 544,enfd 188 F.2d 362 (C.A 3). We havecarefully examined the record and findno basis for reversing his findings.3 In the absence of exceptions thereto we adoptproformathe Admimstra-tive Law Judge's findings and conclusions contained in fn.8 of the Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL M. SINGER,Trial Examiner:This case was triedbefore me in St.Louis,Missouri, on April 12, 1972,pursuantto charges and amended charges filed on January 25 andMarch 2, and complaint issued on March 9,1972.1The1Unless otherwise noted,all datesare 1972.complaint alleges that Respondent violated Section8(a)(1),(2), and (5) of the National Labor Relations Act by engag-ing in acts of interference, restraint, and coercion; by initiat-ing,dominating,assisting,and interferingwith theadministration of a labor organization (Employees of theOffice); and by refusing to meet and bargain with ChargingParty as the statutory representative of its employees.All parties appeared and were afforded full opportuni-ty to be heard and to examine and cross-examine witnesses.Respondent called no witnesses, merely cross-examiningthose of General Counsel. Both Respondent and GeneralCousel filed briefs on May 22. The motion of Respondentto dismiss the complaint, made at the end of GeneralCounsel's case, is now disposed of in accordance with thefindings and conclusions below.Upon the entire record 2 and my observation of thetestimonial demeanor of the witnesses,Imake the follow-ing:FINDINGSAND CONCLUSIONSITHEBUSINESSOF RESPONDENT,THE LABOR ORGANIZATION INVOLVEDRespondent, a Missouri Corporation, with its officeand place of business in St. Louis, Missouri, manufacturesand sells aluminum siding and related products. During therepresentative past year Respondent shipped in interstatecommerce from its St. Louis plant to points outside Mis-souri, and received at that plant in interstate commercefrom such points products valued in excess of $50.000. I findthat in all material times Respondent has been and is en-gaged in commerce within the meaning of the Act and thatassertion of jurisdiction here is proper.Teamsters, Local Union No. 688, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America (herein called the Un-ion) is a labor organization within the meaning of Section2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. The Facts 31.The organizational drive;the Union's recognition requestDissatisfied with working conditions Respondent's fivefemale office clerical employees 4 met with Union BusinessAgent Smith on December 30, 1971. Smith explained thebenefits they could derive from self-organization andshowed them a union contract covering another office cleri-cal unit settingforthwages,vacations,holidays,sick leave,2 Transcript as correctedby myorderon noticedated May 31, 1972.3As noted,Respondentdid not produceany witnesses at the conclusionof General Counsel's presentation of his case,although it did introduce oneexhibit inthe course of cross-examining a witness. Respondent admits (br.,p. 2) the "factsof the case are essentially not in dispute."General Counselcalled fivewitnesses--one a union business agent and organizer and theothers femaleemployeesstillwith Respondent.Although thetestimony ofthe fouremployees is essentially consistent and mutually corroborative, Iplace most reliance on the testimony of employee Finley, who impressed meas a most sincere and honest witness with excellent memory.4 Finley,Darrough,Ousley,Vella, and Michener.199 NLRB No. 41 SOLMICA, INC.and other fringe benefits. After answering questions, includ-ing some pertaining to initiation fees and dues, Smith dis-tributed union cards which each of the five employeessigned. Each card clearly and unequivocally stated that thesignatory "accept[ed] membership" in the Union and desig-nated it as her collective-bargaining representative to nego-tiatewages,hours,and terms and conditions ofemployment.On January3, BusinessAgent Smith visited the plantand requested Respondent's office manager, Myrick, to rec-ognize the Union as the bargaining agent of the five officeclerical, explaining that they had executed authorizationcards.Myrick told Smith that he had no authority to grantrecognition and that no one was there who could. Smith lefthis business card and a copy of the Union's-conventionalrecognition form, stating that "anyone" with "capacity togive us recognition" could contact him, but apparently noone did. On January 5, the Union filed a representationpetition, seeking an election among Respondent's officeclericals.52.Company President Schmidt'sJanuary 19 meeting with the employees;his opposition to the union driveOn January 10, the Regional Office issued its notice ofa hearing on January 25 on the Union's election petition. Inthe meantime, an informal joint conference was set for Jan-uary 20. On the preceding day (Wednesday, January 19),Company President Schmidt 6 summoned the four officeclericals to meet with him in a company office? Explainingthat he was going to meet with Board personnel the nextday, Schmidt said he "knew that ... all signed cards to jointhe Union" and said he wanted to know [the employees']complaints." He also indicated that he had in his possessiona "letter" fromthe Board describing what supervisors mayand may not say or do, reading (or having one employeeread) a portion of the "letter." When the employees startedto recite their "complaints," Schmidt suggested that one ofthem act as spokesman, asking if any had belonged to aunion previously. Advised that Mrs. Finley had, Schmidtsaid he would "let you do the talking." When Finley com-plained that "we haven't had a raise for one and half or twoyears," Schmidt questioned each girl as to when she had lastobtained one, adding that he "didn't realize that it had beenwhether they "were going to be off on holidays," Schmidtlikewise disclaimed knowledge of the situation. Finally, Fin-ley raised the question of layoffs, indicating that the girlshad not been given sufficient advance notice.Responding to the girls' complaints, Company Presi-dent Schmidt said that he could not see why they needed a5It was stipulated thaton January3, the fiveofficegirls(suprafn. 4)constituted all of Respondent's office clericalsand that all were eligible tovote in an appropriatebargaining unit.One of the five(Michener)leftRe-spondentaroundJanuary 126 Schmidt is identified in the pleadings as "Chairman of the Board" andin Respondent's brief as "Company President."For conveniencehe will bereferred to here as "President."Thereisnoquestion that he wasRespondent's chief executive at the plant.7As previouslynoted(fn. 5), one employee(Michener) had already leftRespondent.Employee Finleytestified that this was the first time inher 4yearsthere thatSchmidt hadcalled an employee meeting to discussworkingconditions.225union,pointing out that he "didn't really think [they] wouldget ... much out of it" and that as union members theywould "have to pay dues" and "go to meetings." One em-ployee (Ousley) answered that a union "did a lot" for herhusband, mentioning his union's achievement in reducingthe workweek and securing overtime pay. Schmidt then"asked why [they] decided on the Teamstersunion" insteadof another union which already represented the plant's pro-duction employees. Finley replied that they felt the Team-sterswas a "better union, a stronger union" and wouldaccomplish more than the production employees' union.Schmidt remarked that the Teamsters was "a rough union,"commenting "I don't have to tell you that. You can read thenewspapers and see [the] things that are goingon." He alsosaid that he could not promise them anything at that time,stating at one point that he "couldn't offer[the girls]anything unless [they] decided not to join theunion."Schmidt further said since "such a small group"was in-volved, he "didn't know why we couldn't work outan agree-ment with him instead of getting the union in." He made itclear that he preferred to deal directly with the employees.At the close of the meeting-which lasted at least anhour-Schmidt again asked if the girls "still wanted theunion."When all answered they did, he indicated that ifthey changed their minds to "let [him] know" before he wasto attend the Board conference the following day. The fouremployees then met to review the situation "and everybodysaid they still wanted the union." When Schmidt later askedFinley what was "decided," the latter reported the employ-ees'determination to adhere to the Union, whereuponSchmidt said "O.K." or "that's it."3.The employees' abandonment of theUnion and their directdealingswith RespondentAt Respondent's request, the informal Board conferenceon the Union's representationpetition scheduled for Janu-ary 20 was postponed upon the ground of Company Presi-dent Schmidt's illness.The next day (Friday, January 21),the employees began to have second thoughts about unioni-zation,surmisingthat they might gain the benefits theydesired by direct negotiations with Schmidt and withouthaving to pay union dues and attendingunion meetings.Mrs. Ousley testified that she had discussed the Union withfellow employee Darrough with whom she rode to work andwith her husband who, although a member of a railroadunion, objected to her decision to join the Union "from thevery beginning" because hefelt a small bargaining unit(four employees) could accomplish little and she (Ousley)did not have "much ... to crack about." Mrs. Ousley alsotalked the matter over with an acquaintance,a steward inan 'unidentified union, who (in response to her inquiry)mentioned the possibility of her having to participate instrikes-although she testified that this "had nothing to dowith my changing my mind." Ousley mentioned her reserva-tions to employees Darrough and Vella, "just kind of won-dering" if "it's a good idea to join the union" and pay itdues. Vella testified that she told Ousley "maybe we couldhave gotten what we wanted without going to all this trou-ble." Vella and Ousley then approached Finley stating thatthey "would like to talk it over again and see if we couldn't 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome to an agreement with Mr. Schmidt ourselves." Ac-cordingly, Finley and the girls asked Office Manager Myr-ick if they could meet again to discuss the union problemusing thepremisesfor that purpose. Myrick agreed, sayingitwas a "good idea."The four employees met an hour and a half in one ofRespondent's offices, concluding they would forget the Un-ion and deal with Schmidt directly. They prepared a list ofrequests for salary increases on "every anniversary date,"increased(10 days) sick leave, specified holidays, more va-cation, and seniority in layoffs. Finley and Vella thereaftergave Myrick a list of these proposals and asked him to setup a meeting with Schmidt. Myrick promised to do so and,looking over the list, told them that he felt that 10 days' sickleave was "quite a lot" and suggested that they ask for eightwith which Schmidt "might go along." The girls thereuponagreed to reduce their request to 8 days.4.Company President Schmidt'sJanuary 21 contract discussionwith the employees; the signed contractAround 1:30 p.m. of the same day (January 21), Schmidtreturned to the office and met with the four employees. Alsopresent was Office Manager Myrick, who read to Schmidtthe list of employee proposals, acting as "spokesman" forthe group. At the very outset of the meeting the girls de-clared to Schmidt that they no longer wanted the Union torepresent them. Schmidt then readily agreed to "all" of theemployees' basic demands and indicated he "was going tohave it typed up" for signatures. The document, entitled"Agreement" between "Solmica, Inc.... party of the firstpart ... and the employees of the Office, party of the secondpart" stated that "The `Company' recognizes the `Office' asa collective bargaining unit;" stipulated that it "will be inforce" for 5 years; and set forth the "basic agreement" asto "pay, fringe benefits and working conditions." Amongother things, the agreement provided for $5 a week salaryincreases"each anniversary date of employment," granted8 days' sick leave, set up a vacation schedule in accordancewith length of service, established seniority in effectuatinglayoffs, and guaranteed a specified number of holidays. Theagreement was thereupon signed by Schmidt on behalf ofthe Company and by all four employees as or on behalf ofthe "Office."On the next day (January 22), employee Finley calledUnionBusinessRepresentative Smith and advised him thatthe employees had signed the above agreement with theCompany. This was the first and only communication to theUnion indicative of any change of mind by the employeesconcerning union representation. On January 25, the Unionfiled the original charge on which this proceeding is based,alleging the Company's refusal to bargain with it as statuto-ry representative; and on the same day the Union alsorequested postponement of the representation hearingpending investigation of the charges. On March 9, the Re-gional Director approved the Union's requestto withdrawthe representation petition and issued the complaint herein.B. Conclusions1.As alreadyindicated,the facts are essentiallyundisput-ed. On December 30, 1971, Respondent's five plant clericals -signed cards unequivocally and clearly designating Team-sters as their collective-bargaining representative. On Janu-ary 3, the Union requested (but failed to obtain)recognition; and on January 5 it filed a petition for anelection. After the Regional Director scheduleda hearingon the petition and on the day before the parties were tohold an informal conference with him (January 19), Compa-ny President Schmidt summoned the remaining four plantclericals to the office, where he confronted them with theannouncement that he knew "all [had] signed cards to jointhe Union" and he then solicited the complaints that ledthem to join. After the girls voiced grievances about wages,holidays, and the layoff system, Schmidt sought to convincethem that they did not need a union, that a union would notachieve their objectives, and that if they really wanted one,they should keep away from "a rough union" such as theTeamsters. He pointedly added that he "couldn't offer [thegirls] anything unless[they]decided not to join theunion."Schmidt went on to say that he "didn't know why wecouldn't work out an agreement with him instead of gettingthe union in." By 2 days later (January 21)-the January 20conference with the Regional office having meanwhile beenput off on Schmidt's plea of illness-the girls developedsecond thoughts about unionization, supposing that deal-ings with Schmidt would suffice-as Schmidt had indica-ted-without being burdened with union dues andmeetings. To besure,one employee (Ousley) testified thather husband had objected to her decision to join the Union"from the very beginning," but this did not prevent her fromsigning a union card; nor (as she testified) did a stewardacquaintance who told her that as a union member shemight have to participate in strikes affect her decision toabandon the Union. Uncontradicted credited evidence es-tablishes that the substantial motivating factor for the em-ployees' decision to drop the'Union and to deal directly withRespondent was Schmidt's January 19 statement that he"didn't really think that [they] would get much out of it [theUnion], "that the Union would only burden them with duesand meetings, that the Teamsters was "a rough union," and,most importantly, that Schmidt "couldn't offer [the girls]anything unless [they] decided not to join the Union."Ifind, contrary to Respondent's contention, thatSchmidt's statementstended to chill and discourage unionactivity, that his statements held out to employees the hopethat their complaints would be remedied if they abandonedthe Teamsters, that his remarks implied promises of benefitsif the girls dealt directly with Respondent, and that he influ-enced the employees' decision to change their minds aboutbargaining collectively through the Union-their freely andvoluntarily designated collective-bargaining representative.Even if this case were devoid of many of the indicia ofoutright threats and coercion found in classic8(a)(1) casesthis would not be determinative. Labor relationsis a fieldwhere even "subtleties of conduct play no small part."N.L.R.B. v. Express Publishing Company,312 U.S. 426, 437. In-deed, "today the employer seldom engagesin crude flagrantderelictions. Nowadays it is usually a case of more subtlety,perhaps the more effective and certainly more likely to es-cape legal condemnation."N.L.R.B. v. NeuhoffBrothers,Packers, Inc.,375 F.2d 372, 374 (C.A. 5). "The test is wheth- SOLMICA, INC.er the employer engaged in conduct which, it may rea-sonably be said, tends to interfere with the free exercise ofemployee rights under the Act."N.L.R.B. v. Illinois ToolWorks,153 F.2d 811, 814 (C.A. 7). See alsoN.L.R.B. v.Camco, Inc.,340 F.2d 803, 804, fn. 6, (C.A. 5).Under all of the circumstances, I conclude that the Re-spondent, by the conduct described above and to be de-tailed below, interfered with, restrained, and coerced itsemployees in the exercise of their rights to self-organizationguaranteed by Section 7 of the Act, thereby violating Sec-tion 8(a)(1) of the Act.'2. The record also supports the complaint allegation thatRespondent influenced and induced its employees to forma group or labor organization of their own to deal with itdirectly, and that itassisted,dominated, and interfered withits administration. After planting in the employees the seedfor disaffection from the Teamsters, the employees swiftlycaught Company President Schmidt'smessageand prompt-ly heeded his suggestion at the January 19 meeting that he"didn't know why we couldn't work out an agreement withhim instead of getting the union in." On January 21, OfficeManager Myrick readily granted thempermission to meeton companytime and premisesto rediscuss this very ques-tion-as he said, "a good idea." After an hour and a halfdiscussion the girls drew up a list of proposals rectifying pastgrievancesconcerning wages, holidays, layoffs-as well asother demands such as vacations and sick leave. Myrickhimself suggested reduction of the sick leave proposal, as-serting that Schmidt would be more receptive to an 8-day(than a 10-day) sick leave clause proposed by the girls-another management message resulting in immediate ac-quiescence and acceptance by the employees. In the meet-ing with Schmidt that followed, Myrick presented theemployees' demands and was regarded by the girls as their"spokesman." Schmidt accepted all of the proposals with-out much ado and had the agreement immediately typed upfor signatureby himself and the four employees-charac-terized in the agreement as the "Office" and "party of thesecond part." The contract set forth the basic terms andconditions of employment usually found in collective agree-ments,with Respondent undertaking to "recognize" the"Office" as the "collective bargaining unit."I find that the genesis and existence of the "Office"-itsidea, birth, promotion, and success in securing a collectiveagreementfrom Respondent-were primarily, if not whole-ly, attributable to Schmidt's statements and conduct whichwere intended and calculated to influence and induce theemployees to abandon support of the Teamsters and tobargain directly with Respondent. Schmidt's conduct wasall the more egregious in that he dealt with them as the"Office" group at the very time that the Teamsters petitionwas being processed before the Board. Schmidt in effectarrogated unto himself the determination of a question con-cerning representation pending before the Board.8 In sofinding, I do not find violative of Sec. 8(a)(1) certain allegations inthe complaint dealing, for example, with Schmidt's questioning of employeesas to why they wanted a union, or why they selected the Teamsters asopposed to anotherunion-statements falling within the ambit of protectedfree speech. Nor do I regard as coercive Schmidt's inquiry to employees asto who had previously belonged to a union since the context of the questiondemonstrates that its purpose was to select a spokesman for the group famili-ar with unionmattersand not to delve intopastunion membership.227Respondent's contention that an 8(a)(2) violation is un-warranted because Respondent was dealing with individualemployees and not with a "labor organization" is withoutmerit.As Respondent itself concedes (br., p. 10), "underBoard and court law the definition of a labor organizationis quite broad." The term "labor organization," as used inSection 2(5) of the Act, encompasses a wide variety of enti-ties.SeePortoMills, Inc.,149 NLRB 1454, 1471-72, andcasescited therein. Indeed, inN.L.R.B. v. Kennametal, Inc.,182 F.2d 817, 818 (C.A. 3), the court held that "the employ-ees who informally joined together to present their griev-ances ... [fell] within the statutory definition, even thoughthey had taken no steps for formal organization." Herethere is no question that the "Office" with which Respon-dent signed a collectiveagreement"exists for the purpose,inwhole or part, of dealing with employers" concerningmatters falling within the area of collective bargaining. (Sec.2(5) of the Act.)3. Finally, I find that the record supports the complaintallegationsthat Respondent unlawfully refused to bargaincollectivelywith the Teamsters, in violation of Section8(a)(5) and (1) of the Act. Admittedly, all of Respondent'splant clericals signed clear and unambiguous cards author-izingTeamsters to bargain on their behalf. Shortly af-terward the Union requested recognition and, upon failureto obtain it, filed and sought to process its petition for anelection. During the pendency of the petition (January 19),Company President Schmidt met with the office employeesand unlawfully induced them to abandon the Union and todeal directly with him. As a result, all of the employee unionsignatories ignored their previously designated bargainingrepresentative, presented Schmidt with proposals rectifying.their grievances, and signed a collective agreement withhim.Based on the entire record, I find and conclude that at notime since the Union's January 3 recognition request didRespondent intend to bargain with the Union in regard toits office employees, that its intention was to avoid bargain-ing collectively with the Teamsters, and that by unlawfullyinducing the clericals to bargain directly, it rejected theprinciples of collective bargaining. I agree with GeneralCounsel (br., pp. 9-10) that the aroma of coercion-includ-ing the encouragement and assistance given by Respondentin the formation of the "Office," its full and complete recti-fication of longstanding grievances in dealing with its em-ployees through the "Office," and the execution of acollective agreement with it covering the employees' termsand conditions of employment for 5 years-all of these areof sufficient severity to preclude a fair election to test to theemployees' sentiments in regard to self-organization. Appli-cable here is the Board's language inInternational HarvesterCompany,179 NLRB 753, where the Board stated:Insofar as relevant here, the Supreme Court inGissell Packing[375 U.S. 575], approved the Board'sauthority to issue a bargaining order to redress unfairlabor practices "so coercive that, even in the absenceof Section 8(a)(5) violation, a bargaining order wouldhave been necessary to repair the unlawful effect ofthose [unfair labor practices]." Additionally, in, cir-cumstances where the lawful conductis lessflagrant innature, the Court held that the Board may issue a bar- 228DECISIONSOF NATIONALLABOR RELATIONS BOARDgaming order where such unfair labor practices "havethe tendency to undermine majority strength and im-pede the election process," and thus "the possibility oferasing the effects of [the] past practices and ensuringa fair election (or a fair rerun) by the use of traditionalremedies . . . is slight and . . . [therefore] employeesentimentonce expressed through cards would, on bal-ance, be better protected by a bargaining order ... "We are satisfied that a bargaining order is war-ranted on the facts in this case under the latter standardofGissell.Thus, the Respondent, upon being confront-ed with the Union's demand for recognition, which wasclearly supportable, embarked upon a deliberate cam-paign to undermine the Union's majority status. TheRespondent utilized the forum of an assembled meet-ing of the store employees to interrogate the employees,and subsequently, ascertained their complaints andgrievances,which were of long-standing duration, andimmediately corrected them, in violation of Section8(a)(1) of the Act. These unfair labor practices, which,although perhaps not extensive in number, nor heinousin character, nevertheless were deliberately and calcu-latedly designed to interfere with the employees' desig-nation oftheir bargaining representative. There are fewunfairlabor practices so effective in cooling employees'enthusiasmfor a union that the prompt remedy of thegrievanceswhich prompted the employees' union inter-est in the firstplace.Under such circumstances,Respondent's unlawful conduct tended to underminethe Union's majority and impede the election process,and thus the possibilityof erasingthe effects of the pastunfair labor practices, and of ensuring a free electionby the use of traditional remedies is slight. We there-fore find, on balance, that the employees' sentiment,expressed through the membership applications ... isa more reliable measure ofemployee desires, and thatstatutory policies are better effectuated by issumg abargaining order in this case.See alsoAce-Alkire Freight Lines, Inc. v. N.L.RB.,431 F.2d280, 284 (C.A. 8); of.Flight Safety Inc.,197 NLRB No. 40(TXD).CONCLUSIONS OF LAW1.Employees of the Office (or "Office") have at allmaterial times comprised and are a lobor organization with-in the meaning of Section2(5) of the Act.2.By dominating, assisting, and interfering with theformation and administration of said labor organization,Respondent violated Section 8(a)(2) of the Act.3.Under the circumstances shown, by the foregoingconduct, by questioning employees for the prupose of solic-iting grievances or complaints and impliedly promisingthem benefits if they abandoned the Teamsters, by grantingsuch benefits in direct dealings with employees, and byotherwise inducing employees to withdraw from the Team-sters-all in order to discourage employees from supportingsaid Union-Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed inSection 7, in violation of Section 8(a)(1), of the Act.4.All office clerical employees at Respondent's St.Louis,Missouri, plant, excluding all professional employ-ees, guards and supervisors as defined in the Act, constitutea unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.5.At all times on and after January 3, 1972, Teamstershas been and still is the exclusive representative of all em-ployees within said appropriate unit for purposes of collec-tive bargaining in respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment, within the meaning of Section 9(a) of the Act.6. By refusing on and since January 3, 1972, to bargainwith Teamsters as the exclusive representative of the em-ployees in the above-described appropriate unit, Respon-dent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.7.The unfair labor practices described in above para-graphs 2, 3, and 6 affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1), (2), and (5) of theAct, I shall recommend the customary cease-and-desist or-der and affirmative relief conventionally ordered incases ofthis nature. Respondent shall withdraw all recognition fromand completely disestablish Employees of the Office (or the"Office") and cancel or cease giving effect to the January21 agreement signed with it;provided,however, that nothingherein shall be construed to authorize Respondent to re-scind, abandon, or vary any economic benefit or bettermentheretofore established. Respondent will also be required,upon request by Teamsters, to recognize and bargain collec-tively with said Union as the exclusive representative of allits employees in the appropriate unit with respectto ratesof pay, wages, hours, and other terms and conditions ofemployment, and to embody in a signed agreement anyunderstanding reached.In view of the nature of the unfair labor practices in whichRespondent has engaged,Ishallalsorecommendthat it be required to cease and desist from infringing in anymanner upon rights guaranteed employees by Section 7 ofthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:9ORDERRespondent, Solmica, Inc., its officers,agents, succes-sors,and assigns, shall:1.Cease and desist from:(a) Dominating or interfering with the formation or ad-ministrationof the Employees of the Office (or "Office") atRespondent's St. Louis,Missouri,plant, or of any otherlabor organization of its employees, and from contributingfinancial or other support to any labororganization, and9In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations, and Recommended Order herein shall, asprovided in Sec 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes. SOLMICA, INC.from otherwise interfering with the representation of itsemployees through a labor organization of their own choos-ing.(b) Recognizing or bargaining with said "Office," or anysuccessor thereto, as the representative of any of its employ-ees for the purpose of dealing with Respondent concerninggrievances, wages, rates of pay, hours of employment, orother terms or conditions of employment.(c)Giving effect to any agreement with said "Office,"provided that nothing herein shall authorize Respondent tocancel,withdraw, or modify any benefit thereunder.(d) Conducting meetings with and questioning employ-ees for the purpose of soliciting their grievances or complaintsand impliedly promising them benefits, or granting thembenefits, where an object thereof is to discourage its employ-ees from adhering to or supporting Teamsters, Local UnionNo. 688, affiliated with International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America,or any other labor organization.(e)Refusing to recognize and bargain collectively ingood faith with said Teamsters, Local Union No. 688, as theexclusive representative of its employees in the appropriateunit with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment.(f) Interfering in any other manner with, or restraining,or coercing any employee in the exercise of his right toself-organization, to form, join, or assist any labor organiza-tion; to bargain collectively through representatives of hisown choosing; to engage in concerted activities for purposesof collective bargaining or other mutual aid or protection;or to refrain from any and all such activities.2. Take the following affirmative action, which is foundwill effectuate the policies of the Act:(a)Withdraw and withhold all recognition from, andcompletely disestablish Employees of the Office (or the "Of-fice"), as the representative of any of its employees for thepurpose of dealing with Respondent concerning grievances,wages, rates of pay, hours of employment, or other terms orconditions of employment.(b) Upon request, recognize and bargain collectively ingood faith with Teamsters, Local Union No. 688, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of the employees in the appropriate bargain-ing unit with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment, andembody in a signed agreement any understanding reached.(c) Post at its plant and office in St. Louis, Missouri,copies of the attached notice marked "Appendix." 10 Copiesof said notice, to be provided by the Regional Director forRegion 14, after being signed by Respondent's representa-tive, shall be posted by Respondent immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify said Regional Director, in writing, within 20days after receipt of this Decision, what steps have beentaken to comply herewith."The complaintisdismissedin all otherrespects.22910 In the eventthat the Board's Order isenforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the UnitedStatesCourt of AppealsEnforcing an Order ofthe National LaborRelations Board."11 In theevent that this Recommended Order is adopted by the Board, thisprovisionshall bemodifiedtoRead. "Notify saidRegional Director, inwriting, within10 daysfrom the date of thisOrder,what steps Respondenthas takento comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial before a Trial Examiner of the National LaborRelations Board, at which all sides had the chance to giveevidence, it has been decided thatwe, Solmica, Inc., viola-ted the National Labor Relations Act, and we have beenordered to post this notice.The National Labor Relations Act gives you, as anemployee, these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative ofyour own choosingTo act together with other employees to bargaincollectively or for other mutual aid or protection and,If you wish, not to do any of these things. According-ly, we give youthese assurances:WE WILL NOT do anything that interferes with any ofyour rights listed above.WE WILL NOT dominate or interfere with the forma-tion or administration of Employees of the Office (the"Office") at our St. Louis, Missouri, plant, or any otherlabor organization, or contribute financial or othersupport thereto.WE WILL NOT recognize, bargain or otherwise dealwith the above-mentioned "Office," or any successorthereto, and we hereby permanently withdrawrecogni-tion from and disestablish said "Office" as representa-tive of any of our employees for the purpose,in wholeor part, of dealing with or discussing grievances,wages,rates of pay, hours of employment, or other terms orconditions of work,WE WILLNOT conduct meetings with you, or questionyou, for the purpose ofsolicitingyour grievances orcomplaints, nor directly or indirectly promise you ben-efits resultingfrom such solicitation, nor grant youbenefits or correct grievances, in order to discourageyou from adhering to or supporting Teamsters, LocalUnion No. 688, affiliatedwith International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization.WE WILL, upon request, recognizeand bargain col-lectively with said Teamsters, Local Union No. 688, asthe exclusive representative of the employees in the 230DECISIONSOF NATIONALLABOR RELATIONS BOARDfollowing appropriateunit,with respect to rates of pay,wages,hours of employment, and other conditions ofemployment, and embodyin a signedagreement anyunderstanding reached. The bargainingunit is:All office clerical employees at our St. Louis, Mis-soun, plant, excluding all professional employees,guards, and supervisors as defined in the Act.WE WILL NOT in any othermanner interferewith, re-strain, or coerce employees in the exercise of theirrights to self-organization, to form labor organizations,to join or assist any labor organization, to bargain col-lectively through representatives of their own choosing,to engagein concerted activities for the purposes ofcollective bargaining or other mutual aid or protection;or to refrain from engaging in any or all such activities.SOLMICA, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 210 North 12 Boulevard, St. Louis,Missouri 63101, Telephone 314-622-4142.